DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Summary
The claims are directed to a saponin extract containing:
At least 93% QS-21 main peak.  Main peak QS21 comprises these three components (“c”) (see specification, page 25, lines 11-14):
1856c (RN 2345644-24-6)
1988c, which is also called 1987.9 m/z.  It is the most abundant monoisotope (claims 2, 14, 28).  1988c is comprised of:
QS21A V1 (RN 141256-04-4)
QS21A V2 (RN 250643-56-2)
2002c (RN 250643-64-2)
And, 0.25-3% 2018c (RN 2345644-28-0), by UV absorbance at 214 nm (claims 1, 13, 27).  
The saponin extract contains at least 98% QS-21 group by UV absorbance at 214 nm (claims 3, 16, 29 (without 2118c) and 30).  QS-21 group comprises the following components (see specification, page 26, lines 6-10):
1518c (RN 2345644-33-7)
1712c (RN 2345644-35-9)
1856c (RN 2345644-24-6)
1988c, which is also called 1987.9 m/z, comprised of:
QS21A V1 (RN 141256-04-4)
QS21A V2 (RN 250643-56-2)
2002c (RN 250643-64-2)
2018c (RN 2345644-28-0)
B-isomer (same structure as QS21A V1 (RN 141256-04-4)) but with a different retention time of approximately 4 min.  (QS21A V1 has an approximate retention time of 4.4 min.)
2118c.  The specification does not provide a structure for this component.  It is defined as the triterpenoid glycosides identified as ‘4.607’ in Figure 6, having a monoisotopic MW of 2118 (see page 25, lines 7-10).
The saponin extract contains at least 98% QS-21 group, at least 93% QS-21 main peak, 0.25-3% 2018c, 1% or less of largest peak outside the QS-21 group by UV absorbance at 214 nm and wherein the monoisotope of the most abundant species is 1988c (claims 6, 20, 33 (without 2118c), 34).  The saponin extract contains at least 65% 1988c by UV absorbance at 214 nm and by relative ion abundance (claims 7, 21, 35).  The saponin extract contains at least 5% 1856c by UV absorbance at 214 nm and by relative ion abundance (claims 9, 23, 37).  The saponin extract contains at least 0.5% 2002c by UV absorbance at 214 nm and by relative ion abundance (claims 11, 25, 39, 40 (at least 1%)).  	The saponin extract is dried (claim 41).  It is for use as an adjuvant (claim 64), or is in an adjuvant composition (claim 65).  The adjuvant is a liposomal formulation (claim 66), or comprises a TLR4 agonist (claim 67), 3D-MPL (claim 68).  Also claimed is an immunogenic composition comprising the adjuvant composition and an immunogen or antigen, or a polynucleotide such (claim 69).  The antigen is from VZV, e.g., SEQ ID NO: 6 (claim 73), or from RSV, e.g., SEQ ID NO: 7 (claim 74).     
Also claimed is a method for identifying a crude extract of Quillaja saponiaria Molina, comprising:
Determining the ratio of 2018c/QS-21 main peak by UPLC-IV absorbance at 214 nm; and
Selecting a crude aqueous extract having a ratio of 2018c/QS-21 main peak which is                     
                        ≤
                    
                0.075 (claim 42), for use in the manufacture of a purified saponin extract, wherein the extract contains at least 93% QS-21 main peak and 0.25%-3% 2018c by UV absorbance at 214 nm (claim 44).
Claim 45 is directed to a method for the manufacture of a purified saponin extract comprising:
Selecting a crude aqueous extract of Quillaja saponiaria Molina (e.g., bark extract (claim 61)) having a 2018c to QS-21 main peak ratio of 0.075 or lower, containing at least 1g/L, or at least 2.8g/L QS-21 main peak (claim 60);
Purifying the extract by polyvinylpyrollidone adsorption;
Purifying the extract by diafiltration, ultrafiltration or dialysis;
Purifying the extract by reverse phase chromatography using a polystyrene resin; and
Purifying the extract by reverse phase chromatography using a phenyl resin.

Claim Objections
Claims 20, 73 and 74 are objected to because of the following informalities:  
Claim 20: The sentence lacks a period at the end.  
Claims 73 and 74: Proper notation for sequence identifier is “SEQ ID NO: 6”, for example.  Appropriate correction is required.
Applicant is advised that should claims 1, 2, 3, 6, 7, 9 or 11 be found allowable, claims 13, 14, 16, 20, 21, 23, 25, and claims 27, 28, 29, 33, 35, 37 and 39, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Claims 1, 13, and 27 are directed to the same product using alternate terms/chemical structure: a saponin extract containing at least 93% QS-21 main peak and 0.25%-3% 2018c by UV absorbance at 214 nm (claim 1); a saponin extract containing at least 93% triterpenoid glycosides having m/z of 1855.9, 1987.9, or 2001.9, and 0.25-3% triterpenoid glycosides having m/z 2017.9 by UV absorbance at 214 nm (claim 13); and claim 27 is directed to the same embodiments using structures to define the components.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 7, 9, 11, 16, 20, 21, 23, 25, 29, 30, 33-35, 37, 39, 60, 73 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires at least 93% “QS-21 main peak”, which means that there is at least 93% of 1856c, at least 93% of 1988c (meaning at least 93% of QS21A V1, or at least 93% of QS21A V2, or at least 93% of 2002c.  Dependent claim 3 requires at least 98% “QS-21 group”, which means there is at least 98% of 1856c, 1988c (meaning at least 93% of QS21A V1, or at least 93% of QS21A V2), 2002c, 1518c, 1712c, 2018c, B-isomer, or 2118c.  While there is some overlap between the components of QS-21 main peak and QS-21 group, it is not clear how there can be at least 93% QS-21 main peak and at least 98% QS-21 group at the same time.  The same issue exists in claims 6, 16, 20, 29, 30, 33 and 34, respectively, where the percentages of QS-21 main peak and QS-21 group components appear to conflict with each other.  The metes and bounds of the claims cannot be determined without further clarification and/or correction.
Regarding claims 7, 9, 11, 21, 23, 25, 35, 37, 39, 60, 73 and 74, the phrases "such as", “especially”, and “in particular”, render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6, 7, 9, 11, 13, 14, 16, 20, 21, 23, 25, 27-30, 33-35, 37, 39-42, 44, 64 and 65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature without significantly more.  
Claims 1-3, 6, 7, 9, 11, 13, 14, 16, 20, 21, 23, 25, 27-30, 33-35, 37, 39-41, 64 and 65 recite a saponin extract containing saponin components having various peaks, for example, at least 93% QS-21 main peak and 0.25-3% 2018 component by UV absorbance at 214 nm.  The extract’s characteristics are not markedly different from the product’s naturally occurring counterpart in its natural state.  No modifications to the structure of the saponin extract appear to have been made as a result of the purification process.  The fact that Applicant has identified various concentrations of different components present in the extract does not alter the structure of the extract components.  This judicial exception is not integrated into a practical application because the claims do not recite any application of the extract.  Although claim 64 recites, “for use as an adjuvant”, and claim 65 recites “an adjuvant composition”, neither of the limitations change the structure of the extract, and no additional active method steps are recited related to the adjuvant use (which would properly belong in method claims).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements.
Claims 42 and 43 are directed to a method for identifying a crude aqueous extract of Quillaja saponiaria Molina comprising determining the ration of 2018 component/QS-21 main peak by UPLC-UV absorbance at 214 nm, and selecting a crude aqueous extract having a ratio of 2018 component/QS-21 main peak which is             
                ≤
            
        0.075.  Identifying a crude extract by determining a ratio and selecting an extract having the desired ratio is a correlation in that a certain ratio means that the extract is identified as useful in the manufacture of a purified saponin extract.  These are natural thought processes.  The use of UPLC-UV at 214 nm to detect saponin extract components is routine and conventional in the art, as seen in Chaicharoenpong and Petsom (Phytochemical Analysis, March 2009, 20:253-255), measuring UV absorbance of saponins at 214 nm (see page 254, “Results and Discussion”).  This judicial exception is not integrated into a practical application because no additional steps are taken after the extract is identified.  Although the claims indicate that an intended use of the extract is for manufacture of a purified saponin extract, the claims do not recite any further active steps to that end.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements.  Therefore, the claims are directed to a judicial exception without significantly more and are thus patent ineligible.

Conclusion
Claims 45 and 61 are allowable.  The prior art of record does not teach or fairly suggest the method of manufacture that comprises a step of selecting a crude aqueous extract of Quillaja saponiaria Molina having a 2018c to QS-21 main peak ratio of 0.075 or lower.
Claims 66-69 are objected to for being dependent on rejected claims but would otherwise be allowable if rewritten in independent form.  The prior art of record does not teach or fairly suggest an adjuvant composition comprising a liposomal formulation of a saponin extract as defined below (claims 66-68), or an immunogenic composition comprising an immunogenic or antigen, or a polynucleotide encoding such, in combination with an adjuvant composition comprising a saponin extract as defined below (claim 69), the extract containing:
At least 93% QS-21 main peak.  Main peak QS21 comprises these three components (“c”):
1856c (RN 2345644-24-6)
1988c, which is also called 1987.9 m/z.  It is the most abundant monoisotope (claims 2, 14, 28).  1988c is comprised of:
QS21A V1 (RN 141256-04-4)
QS21A V2 (RN 250643-56-2)
2002c (RN 250643-64-2)
And, 0.25-3% 2018c (RN 2345644-28-0), by UV absorbance at 214 nm.  


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648